*669ORDER
This court ordered a limited remand so the district court could state on the record whether the sentence remains appropriate now that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), has limited the Sentencing Guidelines to advisory status. See United States v. Paladino, 401 F.3d 471 (7th Cir.2005).
The district judge has now replied that he cannot conclude that he would have imposed the same sentence on Santiago at the time of his original sentencing had he known that the Sentencing Guidelines were advisory and not binding. The parties’ position statements in response to our invitation to comment on the district court’s Paladino response agree that re-sentencing is appropriate. Accordingly, pursuant to Paladino, we VACATE Santiago’s sentence and REMAND to the district court for resentencing.